     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 1 of 12 Page ID #:1



 1 Mathew K. Higbee, Esq., SBN 241380
   Naomi M. Sarega, Esq., SBN 306967
 2 Ryan E. Carreon, Esq., SBN 311668
   HIGBEE & ASSOCIATES
 3 1504 Brookhollow Dr., Suite 112
   Santa Ana, CA 92705
 4 (714) 617-8300
   (714) 597-6559 facsimile
 5 mhigbee@higbeeassociates.com
   nsarega@higbeeassociates.com
 6 rcarreon@higbeeassociates.com
 7 Steven T. Lowe, Esq., SBN 122208
   LOWE & ASSOCIATES, P.C.
 8 8383 Wilshire Blvd., Suite 1038
   (310) 477-5811
 9 (310) 477-7672 facsimile
   steven@lowelaw.com
10
   Attorneys for Plaintiffs,
11 KONSTANTINE PANAGIOTIS LOIS, and
   SHANE JARRET WILLIAMS
12
                          UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
   KONSTANTINE PANAGIOTIS LOIS,               Case No. 2:21-cv-4305
15 and SHANE JARRET WILLIAMS,
                                              COMPLAINT FOR COPYRIGHT
16                   Plaintiffs,              INFRINGEMENT
17 v.
18 BENJAMIN JOSEPH LEVIN p/k/a    DEMAND FOR JURY TRIAL
   BENNY BLANCO; ASHLEY
19 NICOLETTE FRANGIPANE p/k/a
   HALSEY; NATHAN PEREZ p/k/a
20 HAPPY PEREZ; KHALID DONNEL
   ROBINSON p/k/a KHALID; EDWARD
21 CHRISTOPHER SHEERAN; FRIENDS
   KEEP SECRETS, INC.; UMG
22 RECORDINGS, INC. d/b/a
   INTERSCOPE RECORDS; and DOES 1
23 through 10, inclusive,
24                          Defendants.
25
26
27
28
                                              1
                                          COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 2 of 12 Page ID #:2



 1                               JURISDICTION AND VENUE
 2          1.     This is a civil action seeking damages and injunctive relief for
 3    copyright infringement under the Copyright Act, 17 U.S.C. § 101 et seq.
 4          2.     This Court has subject matter jurisdiction over Plaintiffs’ claims for
 5    copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
 6          3.     This Court has personal jurisdiction over Defendants because
 7    Defendants conduct business and/or reside within this judicial district, Defendants’
 8    acts of infringement complained of herein occurred in this judicial district, and
 9    Defendants caused injury to Plaintiffs within this judicial district.
10          4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
11    1400(a) in that this is the judicial district in which a substantial part of the acts and
12    omissions giving rise to the claims occurred. Alternatively, venue is also proper
13    pursuant to 28 U.S.C. § 1400(b) because the Defendants reside and/or have regular
14    and established places of business in this judicial district.
15                                           PARTIES
16          5.     Plaintiff Konstantine Panagiotis Lois (“Lois”) is an individual residing
17 in the state of California.
18          6.     Plaintiff Shane Jarret Williams (“Williams”) is an individual residing
19 in the state of California.
20          7.     Defendant Benjamin Joseph Levin p/k/a Benny Blanco (“Blanco”) is
21 an individual who, on information and belief, resides in the state of California.
22          8.     Defendant Ashley Nicolette Frangipane p/k/a Halsey (“Halsey”) is an
23 individual who, on information and belief, resides in California.
24          9.     Defendant Nathan Perez p/k/a Happy Perez (“Happy Perez”) is an
25 individual who, on information and belief, resides in the state of Texas.
26          10.    Defendant Khalid Donnel Robinson p/k/a Khalid (“Khalid”) is an
27 individual who, on information and belief, resides in the state of Texas.
28          11.    Defendant Edward Christopher Sheeran (“Sheeran”) is an individual
                                                 2
                                             COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 3 of 12 Page ID #:3



 1 who, on information and belief, resides in the United Kingdom.
 2            12.   Defendant Friends Keep Secrets, Inc. (“Friends Keep Secrets”) is a
 3 Delaware corporation.
 4            13.   Defendant    UMG     Recordings,    Inc.   d/b/a   Interscope   Records
 5 (“Interscope”) is a Delaware corporation.
 6            14.   Plaintiffs Lois and Williams (“collectively, “Plaintiffs”) are unaware of
 7 the true names and capacities of the Defendants sued herein as DOES 1 through 10,
 8 inclusive, and for that reason, sues such Defendants under such fictitious names.
 9 Plaintiffs are informed and believe and, on that basis, allege that such fictitiously
10 named Defendants are responsible in some manner for the occurrences herein
11 alleged, and that Plaintiffs’ damages as herein alleged were proximately caused by
12 the conduct of said Defendants. Plaintiffs will seek to amend the complaint when the
13 names and capacities of such fictitiously named Defendants are ascertained through
14 discovery or otherwise. As alleged herein, “Defendant” shall mean all named
15 Defendants and all fictitiously named Defendants.
16                                 STATEMENT OF FACTS
17                                 “Loveless” by American XO
18            15.   Williams is a professional musician and the creative force behind the
19    band American XO. Hailing from Los Angeles, American XO combines ethereal
20    pop and alternative music with west coast and Americana themes.
21            16.   Lois is a professional musician and producer. His music has also been
22    featured on over 91 TV series and 225 different episodes on NBC, ABC, CBS,
23    FOX, CW, PBS, Disney, Discovery, Nickelodeon, Hallmark, Hulu, Netflix and
24    more.
25            17.   In 2015, Williams and Lois wrote the song “Loveless,” which was
26    released as part of American XO’s 2016 album “Pacific Coast Bloody Nose.”
27            18.   Williams and Lois registered “Loveless” with the United States
28    Copyright office under registration SR 826-800.
                                                3
                                            COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 4 of 12 Page ID #:4



 1              19.   Since its release, “Loveless” has received wide distribution having
 2    been continuously available to the public through major streaming platforms
 3    including iTunes, Apple Music, Amazon Music, Spotify, Tidal, and SoundCloud.
 4                                  “Eastside” by Benny Blanco
 5              20.   Blanco is an award-winning songwriter, music producer, and musical
 6    artist.
 7              21.   Blanco has co-written and produced numerous hit songs with artists
 8    such as Justin Bieber, Katy Perry, Maroon 5, Britney Spears, Rihanna, and more.
 9              22.   Regarding his sources of inspiration for writing songs, in an interview
10    with VIBE, Blanco stated,
11              “I draw inspiration from everyone. I listen to every type of music. I try to
                expose myself to 10, 12 new artists every day. I’m listening to everything …
12              I try to spread it around because you never know. There could be something
                in one of those songs that gives me an idea to do something like this or
13              something like that.”
14    See https://www.vibe.com/features/editorial/benny-blanco-talks-being-inspired-nas-
15    working-wiz-khalifa-and-advice-producers-103865/.
16              23.   Blanco stated in an interview with Sound on Sound that “I probably
17    download 100 songs a day” and that “if something catches my ear, I’ll listen to the
18    whole song.” See www.soundonsound.com/people/benny-blanco.
19              24.   In July of 2018, Blanco released his debut single “Eastside” co-written
20    and performed by co-defendants Sheeran, Halsey, and Khalid, and Happy Perez.
21              25.   “Eastside” was a smash hit both domestically and internationally,
22    having been certified 4x platinum by the RIAA and spending a record-tying 45
23    weeks on Billboard’s Pop Songs radio airplay chart.
24              26.   On information and belief, “Eastside” was released and distributed
25    through co-defendants Interscope and Friends Keep Secrets.
26    ///
27    ///
28    ///
                                                 4
                                             COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 5 of 12 Page ID #:5



 1                 The Substantial Similarity Between “Loveless” And “Eastside”
 2          27.      In music terminology a “bar” is a segment of music that holds a certain
 3    number of beats.
 4          28.      Four beats per bar is colloquially known as “common time”. Most pop
 5    songs are composed in common time.
 6          29.      Each beat in a bar of music can be subdivided, with musical notes
 7    being played on a beat or subdivision of a beat. For example, when composing a
 8    song in common time, a whole note indicates that the musical note is to be held for
 9    all four beats of a bar, a half note indicates that the musical note is to be held for
10    two beats of a bar, a quarter note indicates that the musical note is to be played for
11    one beat of the bar, and so on.
12          30.      The term “tempo” is used to describe the speed or pace of a piece of
13    music. Musical tempo is typically measured in the number of beats per minute.
14          31.      The term “octave” refers to the distance between one musical note (for
15    example the note “C”) and the next musical note bearing its same name.
16          32.      Visualized on a piano keyboard beginning at the note “C”, octaves
17    would look like this:
18
19
20
21
22
23
24
25          33.      A “scale” is an ordered sequence of notes in an octave. The sequence
26    of notes in a scale is determined by the “interval” or distance between each note in
27    the scale.
28          34.      Most pop songs are written using a “major” or “minor” scale, which
                                                5
                                            COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 6 of 12 Page ID #:6



 1    comprises of seven notes of the scale contained in an octave with the eighth and
 2    final note being the original note of the scale, but one octave higher.
 3            35.   A “key” is the scale around which a piece of music revolves.
 4            36.   For example a song composed in the key of “E Minor” would use the
 5    notes found in a minor scale starting on the “E” note.
 6            37.   Visualized on a piano keyboard, the “E Minor” scale would look like
 7    this:
 8
 9
10
11
12
13
14
15            38.   Because the interval between the notes of a particular type of scale are
16    the same regardless of the beginning note, a song originally written in one key can
17    be easily “transposed” into a different key by simply utilizing the same note
18    intervals of the particular scale.
19            39.   In order to give a musical composition more variety, musicians often
20    play multiple notes simultaneously. When multiple notes are played simultaneously
21    it forms a “chord.”
22            40.   A “dyad” is a two-note chord.
23            41.   On a guitar, the strings are typically tuned to the following notes of the
24    scale, proceeding from the lowest to the highest: E, A, D, G, B, E. The lowest string
25    is normally referred to as the sixth string, and the other strings are numbered
26    accordingly from lowest to highest.
27            42.   In normal play, multiple strings are strummed together to form chords,
28    the strumming finger normally running from the lowest to the highest string played.
                                                6
                                            COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 7 of 12 Page ID #:7



 1            43.     The fingers of the opposite hand depress various of the strings at
 2    different points on the neck of the guitar to form the individual notes of the chord.
 3            44.     “Loveless” is written in the key of E minor and played in common
 4    time at a tempo of 64 beats per minute.
 5            45.     “Loveless” begins with a two bar guitar riff containing a series of two
 6    note dyads (“Loveless Riff”).
 7            46.     In order to perform the “Loveless Riff” on a guitar, the two note dyads
 8    are formed by having the player concurrently place his or her index finger on fifth
 9    string of the guitar and his or her ring finger second string of the guitar.
10            47.     The first dyad of the Loveless Riff is held for the length of one half
11    note.
12            48.     The second dyad of the Loveless Riff is held for the duration of one
13    quarter note. The guitar player then continues to depress the fifth and second strings
14    while simultaneously sliding his or her index and ring fingers up the neck of the
15    guitar in to the position of the third dyad, which is also held for the duration of one
16    quarter note.
17            49.     The fourth dyad is then played on the first beat of the second bar, after
18    which the sound of guitar feedback can be heard.
19            50.     Transcribed into musical notation, the “Loveless Riff” would look like
20    this:
21
22
23
24
25
26
27
28
                                                  7
                                              COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 8 of 12 Page ID #:8



 1            51.   Eastside is written in the key of F# minor and performed in common
 2    time at a tempo of 88 beats per minute.
 3            52.   The instrumental portion of the song “Eastside” comprises solely of a
 4    two bar, looped guitar riff containing a series of two note dyads that repeat without
 5    variation for the duration of the song (“Eastside Riff”).
 6            53.   The finger positions, note intervals, and beat required to perform the
 7    Eastside Riff on a guitar is identical to that of the Loveless Riff.
 8            54.   For example, on the Eastside Riff the two note dyads are formed by
 9    having the player concurrently place his or her index finger on fifth string of the
10    guitar and his or her ring finger second string of the guitar— the identical finger
11    position required to play the Loveless Riff.
12            55.   Identical to the Loveless Riff, the first dyad of the Eastside Riff is held
13    for the length of one half note.
14            56.   Identical to the Loveless Riff, the second dyad of the Eastside Riff is
15    held for the duration of one quarter note.
16            57.   Identical to the Loveless Riff, the Eastside Riff requires the guitar
17    player to depress the fifth and second strings while simultaneously sliding his or her
18    index and ring fingers up the neck of the guitar in to the position of the third dyad,
19    which, identical to the Loveless Riff, is also held for the duration of one quarter
20    note.
21            58.   Identical to the Loveless Riff, the fourth dyad of the Eastside Riff is
22    then played on the first beat of the second bar, after which the sound of guitar
23    feedback can be heard.
24            59.   The Eastside Riff is repeated on a loop for the entirety of the song and
25    is the only instrumental accompaniment present in “Eastside.”
26    ///
27    ///
28    ///
                                                8
                                            COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 9 of 12 Page ID #:9



 1          60.    Transcribed into musical notation, the “East Riff” would look like this:
 2
 3
 4
 5
 6
 7
 8
 9
10
11          61.    When transposed to the same key, the Loveless Riff and the Eastside
12    Riff are musically identical:
13
14
15
16
17
18
19
20
21
22          62.    Both the Loveless Riff and the Eastside Riff comprise of identical two
23    note dyads of identical note intervals played over identical beats. Both Riffs are
24    played on guitar and require identical finger positions. Both Riffs contain an
25    identical slide of the fingers up the neck of the guitar between the second and third
26    dyad. Both Riffs also contain guitar feedback played after the fourth dyad.
27          63.    Incorporated by reference as Exhibit A is an audio comparison of the
28    Loveless Riff and Eastside Riff available at https://bit.ly/2TjrvtX.
                                               9
                                           COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 10 of 12 Page ID #:10


                                 FIRST CAUSE OF ACTION
 1                              COPYRIGHT INFRINGEMENT
                                    17 U.S.C. § 101 et seq.
 2
              64.    Plaintiffs incorporate by reference all of the above paragraphs of this
 3
       Complaint as though fully stated herein.
 4
              65.   Plaintiffs did not consent to, authorize, permit, or allow in any manner
 5
       the said use of Plaintiffs Loveless Riff to create the song “Eastside”.
 6
              66.   Plaintiffs are informed and believe and thereon allege that the
 7
       Defendants willfully infringed upon Plaintiffs’ copyrighted work in violation of
 8
       Title 17 of the U.S. Code, in that they used, published, communicated, posted,
 9
       publicized, and otherwise held out to the public for commercial benefit, the original
10
       and unique work of the Plaintiffs without Plaintiffs’ consent or authority.
11
              67.   As a result of Defendants’ violations of Title 17 of the U.S. Code,
12
       Plaintiffs are entitled to actual damages and any profits of the Defendants that are
13
       attributable to the infringement and are not taken into account in computing the
14
       actual damages pursuant to 17 U.S.C. §504(b), or (if elected by Plaintiffs) statutory
15
       damages in an amount up to $150,000 pursuant to 17 U.S.C. § 504(c).
16
              68.   As a result of the Defendants’ violations of Title 17 of the U.S. Code,
17
       the Court in its discretion may allow the recovery of full costs as well as reasonable
18
       attorney’s fees and costs pursuant to 17 U.S.C § 505 from each Defendant.
19
              69.   Plaintiffs also seek a permanent injunction pursuant to 17 U.S.C. §
20
       502.
21
22                                   PRAYER FOR RELIEF
23     WHEREFORE, Plaintiffs request judgment against Defendants as follows:
24            1.    An accounting be made for all profits, income, receipts or other benefit
25     derived by Defendants from the improper and unlawfully infringement of Plaintiffs’
26     copyrights pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
27            2.    Actual damages and disgorgement of all profits derived by Defendants
28     from its acts of copyright infringement to reimburse under 17 U.S.C. §§ 504 (a)(1),
                                                 10
                                             COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 11 of 12 Page ID #:11



 1     or in the alternative and at Plaintiffs’ election, statutory damages for copyright
 2     infringement, including willful infringement, in accordance with 17 U.S.C. §§
 3     504(a)(2) and (c);
 4           3.       Defendants and its officers, agents, servants, employees, and
 5     representatives, and all persons in active concert or participation with them be
 6     permanently enjoined from copying, reproducing, promoting, advertising,
 7     distributing, or selling, any work that infringes on Plaintiffs’ copyrights;
 8           4.       Reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. § 505
 9     or otherwise available by law;
10           5.       Costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) and (b), 17
11     U.S.C. § 505, or otherwise available by law;
12           6.       Prejudgment interest to on all amounts owed; and
13           7.       Any such other and further relief as the Court may deem just and
14     appropriate.
15
16     Dated: May 24, 2021                            Respectfully submitted,
17                                                    /s/ Mathew K. Higbee
                                                      Mathew K. Higbee, Esq.
18                                                    Cal. Bar No. 241380
                                                      HIGBEE & ASSOCIATES
19                                                    1504 Brookhollow Dr., Ste 112
                                                      Santa Ana, CA 92705-5418
20                                                    (714) 617-8300
                                                      (714) 597-6729 facsimile
21                                                    Counsel for Plaintiffs
22
23
24
25
26
27
28
                                                 11
                                             COMPLAINT
     Case 2:21-cv-04305 Document 1 Filed 05/24/21 Page 12 of 12 Page ID #:12



 1                            DEMAND FOR JURY TRIAL
 2           Plaintiffs hereby demand a trial by jury in the above matter.
 3
 4     Dated: May 24, 2021                          Respectfully submitted,
 5                                                  /s/ Mathew K. Higbee
                                                    Mathew K. Higbee, Esq.
 6                                                  Cal. Bar No. 241380
                                                    HIGBEE & ASSOCIATES
 7                                                  1504 Brookhollow Dr., Ste 112
                                                    Santa Ana, CA 92705-5418
 8                                                  (714) 617-8300
                                                    (714) 597-6729 facsimile
 9                                                  Counsel for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               12
                                           COMPLAINT
